Citation Nr: 1132205	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-27 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the above claim.  In April 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.   
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, further attempts should be made to obtain a complete copy of the Veteran's VA treatment records, and the Veteran should be afforded another VA examination assessing the etiology of his tinnitus.  
 
The Veteran contends that service connection for tinnitus is warranted because this condition was incurred during, or caused by, noise exposure during service.  Specifically, the Veteran has reported that, during service, his military occupational specialty (MOS) was as an assistant gunner in the artillery unit, and that in this position, he was exposed to noise from heavy weapons fire, including frequent exposure to noise from Howitzers.  See Veteran's October 2006 statement, October 2007 statement, and April 2011 Board hearing transcript.  Additionally, he has reported that he first noticed the ringing in his ears approximately six months after his training on the firing range, and that although he reported his symptoms to his commanding officer during service, he was told that nothing could be done regarding the ringing in his ears, and as such, did not seek treatment for this condition.  See Veteran's October 2006 statement, October 2007 statement, and April 2011 Board hearing transcript.  The Veteran has also reported that the ringing in his ears has continued since service, and dramatically worsened within the past six to eight years.  See April 2011 Board hearing transcript.  In this regard, at his April 2011 hearing, the Veteran reported that, at the time of his March 2007 VA examination, he had reported the date on which his tinnitus symptomatology had become more significant rather than the date on which his symptoms first began.  At the outset, the Board notes that the Veteran's DD-214 confirms that his MOS was as an artillery crewman.  

Based on a review of the claims file, the Board finds that another VA medical examination and opinion is necessary before the Board renders a decision in this case.  In this regard, the Board acknowledges that, in March 2007, the Veteran was afforded a VA audiological examination, and at that time, the examiner provided the opinion that the Veteran's tinnitus was less likely than not caused by, or the result of the Veteran's military service.  Significantly, however, in providing this opinion, the VA examiner failed to acknowledge the Veteran's accounts of continued symptomatology since service, and instead based his opinion on the fact that the Veteran reportedly first noticed his tinnitus six to eight years earlier (i.e., between 1999 and 2001) and had not received treatment for tinnitus during service.  In this regard, the Board highlights that, at the time of his April 2011 Board hearing, the Veteran clarified that, contrary to the VA examiner's report, he had been experiencing ringing and hissing in his ears on an intermittent basis since service, with a significant worsening in symptomatology within the past six to eight years.  Accordingly, because the March 2007 opinion is based on an apparent miscommunication between the examiner and the Veteran, and does not contemplate the Veteran's reports of a continuity of symptomatology since service, the Board finds that another examination and medical opinion assessing the etiology of the Veteran's tinnitus is necessary to make a determination in this case.  See Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history); see also 38 C.F.R. § 4.2 (2010) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

Additionally, as this case must be remanded for the foregoing reasons, on remand, copies of any recent VA treatment records regarding the Veteran's tinnitus should also be obtained.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).  In this regard, the Board notes that the most recent VA treatment records on file from the VA Medical Center in Denver, Colorado, are dated in February 2007; and the most recent VA treatment records on file from the Community-Based Outpatient Clinic in Pueblo, Colorado, are dated in August 2006.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must make arrangements to obtain any recent treatment records regarding the Veteran's tinnitus from: (1) the VA Medical Center in Denver, Colorado, dated from February 2007, forward; and (2) the Community-Based Outpatient Clinic in Pueblo, Colorado, dated from August 2006, forward.  All reasonable attempts to obtain such records should be made and documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Once the foregoing development has been completed, schedule the Veteran for a VA audiological examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed tinnitus had its onset during active service or is related to any in-service disease, event, or injury, including exposure to noise from heavy artillery fire as an assistant gunner during service.  In doing so, the examiner should specifically acknowledge and discuss the Veteran's reports of a continuity of symptomatology (i.e., ringing and hissing in his ears) since service, which dramatically worsened between 1999 and 2001.  See April 2011 Board hearing transcript.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.

4.  Finally, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


